     Case 3:20-cv-00395-LRH-WGC Document 14 Filed 09/21/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    DEVON COOPER,                                  Case No. 3:20-cv-00395-LRH-WGC
12                      Petitioner,                  ORDER
13           v.
14    WILLIAM GITTERE, et al.,
15                      Respondents.
16

17          Petitioner having filed a motion for extension of time (ECF No. 12), and good cause

18   appearing;

19          IT THEREFORE IS ORDERED that petitioner's motion for extension of time (ECF No.

20   12) is GRANTED. Petitioner will have up to and including October 22, 2020, to respond to

21   respondents' motion to dismiss (ECF No. 8).

22          DATED this 21st day of September, 2020.
23                                                       ________________________________
                                                         LARRY R. HICKS
24                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                     1
